Mr. Chief Justice Scott delivered the opinion of the Court: This action was upon two promissory notes. Two pleas were filed b'y defendant; first, the general issue, and second, a special plea, in which it is attempted to allege a want of consideration. A demurrer was sustained to the special plea, and that is one of the causes of error assigned. We think the demurrer was properly sustained. The facts alleged in the plea do not show there was no consideration for the notes. It is averred, in substance, plaintiff was in possession of a certain tract of land of which defendant was the owner, and had, by verbal contract, agreed to sell and convey it to plaintiff, and it was in consideration that plaintiff would surrender defendant the possession of the premises that he had acquired under that contract, that the notes were given. It is true it is averred plaintiff had been occupying the premises without any right, but it is also stated that after he had obtained possession under the contract, defendant accepted from him a partial payment on the purchase money. It is apparent, even from the facts alleged in the plea, plaintiff may, in good faith, have claimed some interest in the premises which he agreed to surrender to defendant, in consideration of receiving the notes, and that is sufficient to sustain the action. If it was nothing more than rightful possession, the releasing of it was a good consideration for the notes. Defendant chose to buy off plaintiff rather than litigate the controversy between them. This he had a clear right to do, and the facts alleged show no reason why he should not perform his contract. In regard to striking defendant’s third plea from the files, it is sufficient to say the motion and ruling of the court in that respect are not preserved in any bill of exceptions, and hence are not before us for consideration. It was declared in Snell v. Trustees M. E. Church, 58 Ill. 290, motions of this character do not become a part of the record, unless made so by means of a bill of exceptions, and the rule announced in that case has been frequently followed in recent cases. The judgment must be affirmed. Judgment affirmed.